 



Exhibit 10.2
AMENDMENT TO MANAGEMENT PERFORMANCE SHARE AGREEMENTS
     Pursuant to the MetLife, Inc. 2005 Stock and Incentive Compensation Plan
(the “Plan”), MetLife, Inc. hereby amends each of your Management Performance
Share Agreements (the “Agreements”) as of April 25, 2007, as follows (this
“Amendment”):
     1. Section 7 of each Agreement is restated in its entirety as follows:
     7. Adjustments. The Committee will make appropriate adjustments in the
terms and conditions of your Performance Shares in recognition of unusual or
nonrecurring events affecting the Company or its financial statements (such as a
Common Stock dividend, Common Stock split, recapitalization, payment of an
extraordinary dividend, merger, consolidation, combination, spin-off,
distribution of assets to stockholders other than ordinary cash dividends,
exchange of shares, or other similar corporate change), or in recognition of
changes to applicable laws, regulations, or accounting principles, to prevent
unintended dilution or enlargement of the potential benefits of your Performance
Shares. The Committee’s determinations in this regard will be conclusive.
     2. Any capitalized word used in this Amendment is defined in the Plan or
each Agreement. This Amendment will be construed in accordance with and governed
by the laws of the State of Delaware, regardless of the law that might be
applied under principles of conflict of laws. This Amendment, the Agreements,
and the Plan represent the entire agreements between you and the Company, and
you and all Affiliates, regarding your Performance Shares and no other promises,
terms, or agreements of any kind regarding your Performance Shares apply. In the
event any provision of this Amendment is held illegal or invalid, the rest of
the Amendment will remain enforceable. In no event will this amendment be
construed in a manner that would cause you to incur a penalty under Code
Section 409A.
     IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Amendment.

          METLIFE, INC.
      By:   /s/  C. Robert Henrikson       Name          Chairman of the Board,
President and CEO       Title          /s/  C. Robert Henrikson       Signature 
   

